PER CURIAM.
This action was tried without a jury. The trial judge made detailed findings of fact and came to the conclusion that not only had the defendant given no express promise of compensation but the conduct of the parties was not such as to justify the plaintiff in understanding that the defendant intended to compensate him or that she availed herself of his services with knowledge that he expected compensation. Consequently judgment was given for the defendant. The appeal raises only the question of the sufficiency of the evidence to support the findings and judgment. In actions tried upon the facts without a jury, findings of fact made by the court shall not be set aside unless clearly erroneous. F.R.C.P. Rule 52(a), 28 U.S. C.A. following section 723c. It would serve ■ no useful purpose to review the evidence. It is sufficient to say that we have examined the record and are satisfied that the findings are not “clearly erroneous” but are supported by substantial evidence. Accordingly, the judgment is affirmed.